...
                                                                    USDC Sl>l\)                        I
                                                               I    OOCUMFYf'
                                                                                                       •'
                                                                    ELFCTRO'.\'if'.-\LI.Y FILFD        II
      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK                                : !JU(;#:          -   /J_: z       I:

      -----------------------------------x                    j D~1J!FfLED~               rf¾1. -\
      STATE OF NEW YORK, et al.,

                                     Plaintiffs,              19      Civ.     5434       (VM)

           - against -                                        ORDER

      DEUTSCHE TELEKOM AG, et al.,

                                     Defendants.
      -----------------------------------x
      VICTOR MARRERO, United States District Judge.

           By letter dated November 25,               2019,         defendants in this

      action requested endorsement of a proposed order authorizing
                                                               '
                                                              !'
      certain    listed         attorneys      and   support           staff      to        bring

      electronic devices into the Courthouse for use during trial.

      (See first     attached letter).          By letter dated November 27,

      2019, plaintiffs similarly requested authorization for their
                                                              '
      designated support staff to bring electro~ic devices into the

      Courthouse        for    use    during    trial.   (See          second         attached

      letter.)     As     the    parties       acknowledge,           customarily            only

      attorneys are allowed to bring electronic devices into the

      Courthouse,       and the Court sees no need to depart from that

      practice .at      this    time.     Accordingly,   the          Court     grants           the

      November 25, 2019 request of defendants with respect to all

      listed attorneys and denies the request with respect to all

      listed non-attorneys, and the Court denies the November 27,

      2019 request of plaintiffs.
SO ORDERED.


·Dated: New York, New York
        3 December 2019




                             ~
                             U.S.D.J.
                               CLEARY GOTTLIEB STEEN & HAMILTON LLP

NEWYORK                                                  2112 Pennsylvania Avenue, NW                                                            ROME

PARIS
                                                          Washington, DC20037-3229                                                              MILAN
                                                               T: +1202 9741500                                                            HONGKONG
BRUSSELS
                                                               F: +l 2O2 9741999
                                                                                                                                               BEIJING
LONDON
                                                                  clearygottlieb.corn                                                     BUENOS AIRES
FRANKFURT
                                                                                                                                            SAO PAULO
COLOGNE                                                                                                                                     ABU DHABI
MOSCOW                                                                                                                                          SEOUL




                                                               November 25, 2019

           BY HAND

           The Honorable Victor Marrero
           Daniel Patrick Moynihan
           United States Courthouse
           500 Pearl Street
           New York, NY 10007-1312


                         Re:         State o(New York. et al. v. Deutsche Telekom AG, eta!., No. 1:19-cv-05434-
                                     VM-RWL (S.D.N.Y.)

           Dear Judge Marrero,

                          As counsel for Defendants, we respectfully request this Court's endorsement
           through the Proposed Order enclosed herein for the listed attorneys and support staff to bring
           electronic devices into the Courthouse for use during trial in the above-captioned matter.

                           Although customarily only attorneys are allowed to bring electronic devices into
           the Courthouse, the support staff members listed above are indispensable in helping the Defendants
           during these trial proceedings. Given the complex nature of this case, and the significant amount
           of evidence to be presented at trial, Defendants require support staff to assist them during the
           proceedings. Without these individuals, Defendants will be handicapped in their ability to present
           their case.

                                                                                Respectfully yours,

                                                                                  ~ ~ / k.G.
                                                                                 Matthew Solomon
           cc: All Counsel of Record (via e-mail)




                         Cleary Gottlieb.Steen & Hamilton LLP or an affiliated entity has an office in each of the cities listed above.
UNITED'BTATES [)JSTRICT GOURT
s:oQTHERN 01s1Rrar oFNSN vaRK
------------------                                                  ·X


IN Tl::IE MAtrER QFAN APPUCATI.ON
rd B~ING.Pl;:~SONAL ELECTRON·1_c·:beVJ.CE;{S) .
OR GENERAL PURPQSE COMPUT[NG· DEVlCE(S)
INTO.TH~ <30\JRTHOUSl;:S OFlHE      .
SOUTHERN 'DISTRICT OFNEW YORK
FOR USE
     .,'
        IN A PROCEE0lNGOR
              ' . .
                  ~   '.     TRIAL
                             '                   ' ,"


-----------------~·:I!\
           The follQWing Or,der is subject to the. definitions; obf~~ati?ns..end restrictior:is imposed
:pursvanJ to stanijilig Orqer ·M10'4E?8;         ~s Re,vjs~i;t   Upqn.~.dbmis~iqn Qf wr:iiten appljcation to
thii; ·COdrt, it is· her~Q.Y
           ORDER!=D th$2Hhe tonovnng .~Uor11~Y{s) are allthqrized to bring :the P~tson~t Ele~t,ronic
                                                           .


De'{ice(s) ?ttldfor:the General Pu¢p$e Compµt!rm Device{ sJ (cotre,ctjvely;' "D¢vices,.")JistE?cf befow
into the Courtt)quse 'fc;>r use in a prpceedii:;ig or trial Jn the \a(:tiOIJ
~pli(?h~        State·cifNeWV'ork/et'>al v. Deufsche·TelekonfAG, etal.

                                                                                             No. 19:-cv:-05'43.~,.
-------------------------'
Jhe. qate(s) Jor .W.lJic~ su~h aUthQrizatjorrJs'pr,ovideq .is (a,re) :D~.ceti:!_bef2/2Qf9 -19n~.a!f ~' '.?O~o

 Attorney                                                      Device(~)


 1. ,$~ 1\ttaCpfOenl~-

 2.

 :3_

                                              (At,t~h Extra 5:hf?ef}fNeed«l)

                                        ·,n
          The aftomey'(s) ·idehtified .this order must.present. a copy of tfris ·order when entering
 the O?lirth~~se; !3ri~~ing·any at1tnofJied J?evi~e{$) ir:tl,b _t~e ·co~rt~euset1r ~ts Ert~ir?h,~'.
·coi1s~t~!~.S a.ce~fi~~f11:1n by t~e ~ttp,rney.,~nat~.~ er ;$Ii~ .'vl{IJI ~Ql'IJP,IY Jn aH_.r.~spects ~tli the
 restr1cti~ns and obl1gat1qns ~etf9rth m SJc:1rrding Order fv110-46f3, as ReVl~eq.
                  ·S0-PROERED:

Dated:


                                                                          United States Judge
'   ¥




                                           ATTACHMENT A



        George S. Cary (Partner, Cleary Gottlieb
                                                     1 cellular phone; 1 laptop computer
        Steen & Hamilton LLP)
        David I. Gelfand (Partner, Cleary Gottlieb
                                                     I cellular phone; 1 laptop computer
        Steen & Hamilton LLP)
        Mark W. Nelson (Partner, Cleary Gottlieb
                                                     I cellular phone; 1 laptop computer
        Steen & Hamilton LLP)
        Matthew C. Solomon (Partner, Cleary
                                                     I cellular phone; 1 laptop computer
        Gottlieb Steen & Hamilton LLP)
        James Hunsberger (Associate, Cleary
                                                     1 cellular phone; 1 laptop computer
        Gottlieb Steen & Hamilton LLP)
        Hallie B. Levin (Partner, Wilmer Cutler
                                                     1 cellular phone; 1 laptop computer
        Pickering Hale and Dorr LLP)
        Peter G. Neiman (Partner, Wilmer Cutler
                                                     1 cellular phone; 1 laptop computer
        Pickering Hale and Dorr LLP)
        David Gringer (Partner, Wilmer Cutler
                                                     1 cellular phone; 1 laptop computer
        Pickering Hale and Dorr LLP)
        Paul T. Vanderslice (Associate, Wilmer
                                                     1 cellular phone; 1 laptop computer
        Cutler Pickering Hale and Dorr LLP)
        Dave Miller (Executive Vice President,
        General Counsel and Secretary, T-Mobile      1 cellular phone; 1 laptop computer
        US, Inc.)
        Laura Buckland (Senior Vice President,
                                                     1 cellular phone; 1 laptop computer
        Litigation & IP, T-Mobile US, Inc.)
        Melissa Scanlan (Vice President, IP &
                                                     1 cellular phone; 1 laptop computer
        Antitrust, T-Mobile US, Inc.)
        Steven Sunshine (Partner, Skadden, Arps,
                                                     1 cellular phone; 1 laptop computer
        Slate, Meagher & Flom LLP)
        Karen Hoffman Lent (Partner, Skadden,
                                                     I cellular phone; 1 laptop computer
        Arps, Slate, Meagher & Flom LLP)
        Julia York (Counsel, Skadden, Arps,
                                                     1 cellular phone; 1 laptop computer
        Slate, Meagher & Flom LLP)
        Bradley Pierson (Associate, Skadden,
                                                     1 cel~ular phone; 1 laptop computer
        Arps, Slate, Meagher & Flom LLP)
        Vonya McCann (Senior Vice Preside?t -
                                                     1 cellular phone; 1 laptop computer
        Government Affairs, Sprint Corporation)
Mary Jean Fell (Senior Counsel, Sprint
                                                1 cellular phone; 1 laptop computer
Corporation)
Rob Townsend (Chief Legal Officer and
Senior Vice President, Softbank Group           2 cellular phone; 1 laptop computer
International)
Jeffrey Jaeckel (Partner, Morrison &
                                                2 cellular phone; 1 laptop computer
Foerster LLP)
David Meyer (Partner, Morrison &
                                                2 cellular phone; 1 laptop computer
Foerster LLP)
Jared Roscoe (Counsel and Senior
                                                2 cellular phone; 1 laptop computer
Director, SoftBank Group International)
Bradley Lui (Partner, Morrison & Foerster
                                                2 cellular phone; 1 laptop computer
LLP)
Joshua Saven (Partner, Wilson Sonsini
                                                1 cellular phone; 1 laptop computer
Goodrich & Rosati)
Justin Epner (Associate, Wilson Sonsini
                                                1 cellular phone; 1 laptop computer
Goodrich & Rosati)
Brad Tennis (Associate, Wilson Sonsini
                                                1 cellular phone; 1 laptop computer
Goodrich & Rosati)
Wolfgang Kopf (Senior Vice Presi?ent for
Group Public and Regulatory Affairs,            1 cellular phone; 1 laptop computer
Deutsche Telekom AG)
Volker Stapper (Vice President of
International Competition & Media               1 cellular phone; 1 laptop computer
Policy, Deutsche Telekom AG)
Reinhard Wieck (Managing Director &
                                                1 cellular phone; 1 laptop computer
President, Deutsche Telekom Inc.)
Rich Parker (Partner, Gibson, Dunn &
                                                1 cellular phone; 1 laptop computer
Crutcher LLP)
Brian Robison (Partner, Gibson, Dunn &
                                                1 cellular phone; 1 laptop computer
Crutcher LLP)
Brian Ryoo (Associate, Gibson, Dunn &
                                                1 cellular phone; 1 laptop computer
Crutcher LLP)
Matt Howard (Paralegal, Wilmer Cutler
                                                1 cellular phone; 1 laptop computer
Pickering Hale and Dorr LLP)




                                            2
Andrew Klein (Trial Technology                 1 iPad; 1 cellular phone; Ethernet cables;
Consultant)                                    5-way signal splitter; Power cords, cables
                                               & mouse controllers; two external hard
                                               drives; video adaptor cables and
                                               connectors; laptop switching device;
                                               headphones
Jordan Ray (Trial Technology Consultant)       1 iPad; 1 cellular phone; Ethernet cables;
                                               5-way signal splitter; Power cords, cables
                                               & mouse controllers; two external hard
                                               drives; video adaptor cables and
                                               connectors; laptop switching device;
                                               headphones
Todd White (Trial Technology                   2 laptop computers; power cords, cables
Consultant)                                    & mouse controllers; 2 external hard
                                               drives; power cords & cables; video
                                               adaptor cables and connectors;
                                               headphones
Aaron Shorr (Trial Technology                  1 cellular phone; 2 laptop computers,
Consultant)                                    power cords, cables & mouse controllers,
                                               2 external hard drives, power cords, video
                                               adaptor cables and connectors
Dianna Case (Trial Consultant)                 1 cellular phone




                                           3
11/27/~019 12:11:28 PM NYSOAG                                                                              vr    u
.;:




                                                     STATE OF NEW y ORK
                                             OFFICE OF THE ATIORNEY GENERAL

             LETITIA JAMES                                                             DIVISION OF ECONOMIC JUSTLCE
            AITOR,'IEY GENERAL                                                                ANTITRUST BUREAU


           BY FAX

           Javier Ortega
           Assistant Attorney General
           State of New York
            Office of the Attorney General
           28 Liberty Street, 20th Floor
           New York, NY 10003
           (212) 416-8096
           j avier.ortega@ag.ny.gov

           November 27, 2019

           The Honorable Victor Marrero
           Daniel Patrick Moynihan
           United States Courthouse
           500 Pearl St
           New York, NY 10007-1312

           Re:     State ofNew York et al. v. Deutsche Telekom AG eta!., No: 1:19-cv-5434-VM-RWL
                   (S.D.N.Y.)

           Dear Judge Marrero,

                   This letter amends our previously submitted letter on November 20, 2019. Namely, we
           have changed Scott Long to Patty Hartnett as one of the individuals for whom request to bring·
           electronic devices is bring requested below. Mr. Long will no longer be participating in the trial
           due to personal reasons.

                  On behalf of the Plaintiff States, we respectfully request this Court's endorsement
           through the Proposed Order enclosed herein for the following support staff to bring electronic
           devices into the Courthouse for use during trial in the above-captioned matter;

      Nickels, Philip                             7                              3 laptops and 3 hard drives and 1
      (Electronic Evidence Presentation Technical                                cellular phone
      Assistant)



                             2&L!BERTY STREET. NEW YORK,NY 10005 • PHONE(2l2)416-8262 • WWW.AG.NY.GOV
.1..L/ L.   f   I L.V.L.::,
                 ,            .LL. ; .L .L ; L. 0   1-'l'J   n   I .:>V.M.V                                      ur   ~




            Yun, Candace                                                      2         1 Laptop Computer/Tablet and l
            (Paralegal)                                                                 Cellular phone

            Morales, Belinda                                                  2         l Laptop Computer/Tablet and I
            (Paralegal)                                                                 Cellular phone

            Hartnett, Patty                                                   2         1 Laptop Computer/Tablet and 1
            (Legal Assistant)                                                           Cellular phone

            Leventhal, Arlene                                                 l         1 Cellular Phone
            (Paralegal)

            Martin-Moriarty, Sheryl                                           1         1 Cellular Phone
            (Paralegal)

            Geronimo, Jose                                                    2         1 Laptop Computer/Tablet and 1
            (Case Clerk)                                                                Cellular phone



                              Although customarily only attorneys are allowed to bring electronic materials into the
                     Courthouse, the support staff listed above is indispensable in helping the Plaintiff States during
                     trial proceedings. Given the complex nature of this case, and the overwhelming amount of
                     evidence to be presented at trial, the Plaintiff States require support staff to assist them during the
                     proceedings. Without this support staff, the Plaintiff States will be handicapped in their ability to
                     present their case.                                                          ·




                     Enclosures

                     cc:         All Counsel of Record (via e-mail)




                                                                                  -2-
ll/~//~Ul~ l~:11:~o ~M ~YCUA~                                                          ~AU.I!   4
...




        UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
        __________________ x


        IN THE MATTER OF AN APPLICATION
        TO BRING PERSONAL ELECTRONIC DEVICE(S)
        OR GENERAL PURPOSE COMPUTING DEVICE(S)
        INTO THE COURTHOUSES OF THE
        SOUTHERN DISTRICT OF NEW YORK
        FOR USE IN A PROCEEDING OR TRIAL
        __________________ x


              The following Order is subject to the definitions, obligations and restrictions imposed
                           .                                                           .
        pursuant to Standing Order M10-468, as Revised. Upon submission of written application to
        this Court, it is hereby
                   ORDERED that the following attorney(s) are authorized to bring the Personal Electronic
        Device(s) and/or the General Purpose Computing Device(s) (collectively, "Devices") listed below
        into the Courthouse for use in a proceeding or trial in the action
        captioned State of New York et al. v. Deutsche Telekom AG et al.
                                                                                                    1,19-cv-5434
        - - - - - - - - - - , - - - - - - - - - - - - - - - - - ' N o . _ _ __
                                                                      1210912019        2020
        The date(s) for which such a~thorization is provided is (are)            -0l/1?/

         Attorney                                             Device(s)

                 SEE ATTACHED
          1.


         2,


         3.

                                              (Attach Extra Sheet If Needed)

                 The attorney(s) identified in this Order must present a copy of this Order when entering
        the Courthouse. Bringing any authorized Device(s) into the Courthouse or its Environs
        constitutes a certification by the attorney that he or she will comply in all respects with the
        restrictions and obligations set forth in Standing Order M10-468, as Revised.

                             SO ORDERED:

        Dated:


                                                                          United States Judge


        Revised, February 26, 2014
.L .L / .C. I I .C. U .L:::,   l. .C. ; l. l. ; .C. 0   .l:'l'J   n   I OVI\U                                                       vr   ~




                                                                  Electronic Device Request Attachment Form


                    LAST~FIRST                                      #OF         TYPE OF DEVICE                 REASONS FOR DEVICE
                                                                  :QEVICES

          Nickels, Philip                                         7             3 laptops and 3 hard    Electronic Evidence Presentation
                                                                                drives and 1 cellular   Technical Assistant to Plaintiffs
          (Electronic Evidence
                                                                                phone                   Att.orneys for trial presentations. Trial -
          Presentation Technical
                                                                                                        New York et al. v. Deutsche Telekom AG
          Assistant)
                                                                                                        et al., No. 1: l 9-cv-05434
           Yun, Candace                                           2             1 Laptop                Paralegal assisting Plaintiff's Attorney
                                                                                Computer/Tablet and     tracking presented exhibits. Trial - New
           (Paralegal)
                                                                                1 Cellular phone        York et al. v. Deutsche Telekom AG et
                                                                                                        al., No. 1:19-cv-05434
          Morales, Belinda                                        2             1 Laptop                Paralegal assisting Plaintiff's Attorney
                                                                                Computer/Tablet and     tracking presented exhibits. Trial - New
          (Paralegal)
                                                                                1 Cellular phone        York et al. v. Deutsche Telekom AG et
                                                                                                        al., No. 1: l 9-cv-05434
           Hartnett, Patty                                        2             1 Laptop                Legal Assistant assisting Plaintiff's
                                                                                Computer/Tablet and     Attorneys in breakout room. Trial - New
          (Legal Assistant)
                                                                                1 Cellular phone        York et al. v. Deutsche Telekom AG et
                                                                                                        al., No. 1: 19-cv-05434
          Leventhal, Arlene                                       1             1 Cellular Phone        Paralegal for Plaintiffs Attorney. Trial -
                                                                                                        New York et al. v. Deutsche Telekom AG
          (Paralegal)
                                                                                                        etal.,No. l:19-cv-05434
          Martin-Moriarty, Sheryl                                 I             1 Cellular Phone        Paralegal for Plaintiff's Attorney. Trial -
                                                                                                        New York et al. v. Deutsche Telekom AG
          (Paralegal)
                                                                                                        et al., No. 1: 19-cv-05434
          Geronimo, Jose                                          2             1 Laptop                Case Clerk Assistant assisting Plaintiff's
                                                                                Computer/Tablet and     Attorneys in the daily movement of
          (Case Clerk)
                                                                                1 Cellular phone        material to and from court. Trial - New
                                                                                                        York et al. v. Deutsche Telekom AG et
                                                                                                        al., No. 1:19-cv-05434




                                                                                       Pagel of 1
